Robison. Slurp.
Sulliv\n dc Brust
11 waitian si.
R¢no, NV 89$03
(775) 329~3\5\

~ooo~ia\v\.uw~._.

NNNNNNNN'“~_*HHH»-»-
§`IQ\Lh-PUNl-‘O\CW`|C\LA-PWN""Q

 

Case 3:18-cv-00388-LRH-CBC Document 27 Filed 01/02/19 Page 1 of 6

CLAYTON P. BRUST, ESQ. - NSB #5234
cbrust rssb| w.com
R . S A KS, ESQ.- NSB #12890
tshanks@rs§blaw.com
Robison, Sharp, Su|livan & Brust
A Professional Corporation
71 Washington Street
Reno, Nevada 89503
Telephone: (775) 329-3151
Atfomey for Plaintiffs

UN|TED STATES D|STR|CT COURT
D|STR|CT OF NEVADA

THOMAS BAXTER, ELLlE BAXTER and Case No.: 3:18»cv-OO388-LRH-CBC
THOMAS BAXTER, JR., as the heirs of
NlSA BAXTER; and THOMAS BAXTER
JR., as the Personal Representative of the
Estate of NlSA BAXTER,

plaintif¢s, sTlPuLATEo PRo'rEcrlvE oRoER

 

VS.

LAKE NllCi-l|GAN D|ST|LL|NG
CON|PANY, LLC, a Foreign Limited
Liability Company and DOES l-X,
inclus'ive.

 

Defendants.

ln order to protect the confidentiality of confidential information obtained by the
parties in connection with this case, the parties hereby agree as follows:

1. Any party or non-party may designate as "contidential" (by stamping
the relevant page or otherwise set forth herein) any document or response to
discovery which that party or non-party considers in good faith to contain
information involving trade secrets, or confidential business or nnancial information,
subject to protection under the Federal Rules of Civil Procedure or Nevada law
("Confidentia| lnformation"). Where a document or response consists of more than

one page, the first page and each page on which confidential information appears

 

 

 

Robisoo. Sl\arp.
Solliv\n &. Bms\
11 Washiu¢\on Sr.
ltm, Nv 89$03
(17$) 329-3 l 51

\ooo`la\LI\-AWN»-o

NNNNu-¢o-‘c-oo-»-‘»-‘»-¢¢-»»_o,_¢

 

Case 3:18-cv-00388-LRH~CBC Document 27 Filed 01/02/19 Page 2 of 6

shall be so designated

2. A party or non-party may designate information disclosed during a
deposition or in response to written discovery as "conndential" by so indicating in
said response or on the record at the deposition and requesting the preparation cfa
separate transcript of such material. Additionally, a party or non-party may
designate in writing, within twenty (20) days after receipt of said responses or of
the deposition transcript for which the designation is proposed, that specific pages of
the transcript and/or specific responses be treated as "confidentia|" infon'nation. Any
other party may object to such proposal, in writing or on the record. Upon such
objection, the parties shall follow the procedures described in paragraph 8 below. After
any designation made according to the procedure set forth in this paragraph, the
designated documents or information shall be treated according to the designation until
the matter is resolved according to the procedures described in paragraph 8 below,
and counsel for all parties shall be responsible for making all previously unmarked
copies of the designated material in their possession or control with the specihed
designation.

3. All information produced or exchanged in the course of this case (other
than information that is publicly available) shall be used by the party cr parties to whom
the information is produced solely for the purpose cf this case.

4. Except with the prior written consent of other parties, or upon prior order of
this Court obtained upon notice to opposing counsel, Confidential lnformation shall not
be disclosed to any person other than:

(a) counsel for the respective parties to this litigation, including in-house
counsel and co-counsel retained for this litigation;

(b) employees of such counsel;

 

 

 

Robison. Shil'|>.
Sullivan & Bmst
7l W\shin¢ton Sl.
R¢uo. NV 89$03
(77$) 329-3|5|

\OG°`IO\'J|-hb-\N»-

NN»-¢¢-¢o-¢-o»-¢u-‘»-¢o-‘»-»o-o

 

Case 3:18-cv-00388~LRH-CBC Document 27 Filed 01/02/19 Page 3 of 6

(c) individual defendants, class representatives, any of&cer or employee cfa
party, to the extent deemed necessary by Counse| for the prosecution or defense of this
litigation;

(d) consultants or expert witnesses retained for the prosecution or defense of
this litigation, provided that each such person shall execute a copy of the Certiication
annexed to this Order as Exhibit "A" (which shall be retained by counsel to the party so
disclosing the Confidential information and made available for inspection by opposing
counsel during the pendency or after the termination of the action only upon good cause
shown and upon order of the Court) before being shown or given any Confidential
lnforrnation and provided that if the party chooses a consultant or expert employed by
LAKE NllCl-llGAN D|ST|LL|NG COMPANY, LLC, or one of its competitors (as listed on
Appendix A), the party shall notify the opposing party, or designating nonparty, before
disclosing any Confidential lnforrnation to that individual and shall give the opposing
party an opportunity to move for a Protective Order preventing or limiting such
disclosure;

(e) any authors or recipients of the Conhdential lnfon'nation;

(f) the Court, Court personnel, and court reporters; and

(g) witnesses (other than persons described in paragraph 4(e)). A witness
shall sign the Certification before being shown a confidential document. Confidential
lnforrnation may be disclosed to a witness who will not sign the Certification only in a
deposition at which the party who designated the Ccnndential lnforrnation is
represented or has been given notice that Confidential lnforrnation shall be designated
"Confidential" pursuant to paragraph 2 above. Witnesses shown Confidential
lnforrnation shall not be allowed to retain copies.

5. Any persons receiving Confidential lnforrnation shall not reveal or discuss
such information to or with any person who is not entitled to receive such inforrnation,

except as set forth herein.

 

 

Robisoo. Shup.
Sulliun k Brust
7l Wostu'ng\on St.
Reno, NV 89$03
(775) 329-3 lSI

can

\O¢o~l¢\u».l>qu

NNNNNNNNNv-‘o-‘»-»-»-~»-o»-o-»¢-¢¢-o
Oo\lo\U\-§UN*'“C\QGQ\IC\'J\AWN*-‘O

 

 

Case 3:18-cv-00388-LRl-l-CBC Document 27 Filed 01/02/19 Page 4 of 6

6. No party or non-party shall file or submit for filing as part of the court
record any documents under seal without first obtaining leave of court. Notwithstanding
any agreement among the parties, the party seeking to file a paper under seal bears the
burden of overcoming the presumption in favor of public access to papers filed in court.

7. A party may designate as "Conlidential“ documents or discovery materials
produced by a non-party by providing written notice to all parties of the relevant
document numbers or other identification within thirty (30) days after receiving such
documents or discovery materials. Any party or non-party may voluntarily disclose to
others without restriction any information designated by that party or non-party as
confidential, although a document may lose its confidential status if it is made public.

8. |f a party contends that any material is not entitled to confidential
treatment, such party may at any time give written notice to the party or non-party who
designated the material The party or non-party who designated the material shall have
twenty-five (25) days from the receipt of such written notice to apply to the Court for an
order designating the material as confidential. The party or non-party seeking the order
has the burden of establishing that the document is entitled to protection.

9. Notwithstanding any challenge to the designation of material as
Confidential lnforrnation, all documents shall be treated as such and shall be subject to
the provisions hereof unless and until one of the following occurs:

(a) the party or non-party claims that the material is Confidential lnforrnation
withdraws such designation in writing; or

(b) the party or non-party who claims that the material is Confidential lnfonnation
fails to apply to the Court for an order designating the material confidential within the
time period specified above after receipt of a written challenge to such designation; or

(c) the Court rules the material is not confidential.

10. All provisions of this Order restricting the communication or use of

Confidential lnforrnation shall continue to be binding after the conclusion of this action.

 

Case 3:18-cv-00388-LRH-CBC Document 27 Filed 01/02/19 Page 5 of 6

g_‘

unless otherwise agreed or ordered. Upon conclusion of the litigation, a party in the

 

 

 

2 possession of Confidential lnformation, other than that which is contained in pleadings,
3 correspondence, and deposition transcripts, shall either (a) return such documents no
4 later than thirty (30) days after conclusion of this action to counsel for the party or non-
5 party who provided such infon'nation, or (b) destroy such documents within the time
6 period upon consent of the party who provided the information and certify in writing
7 within thirty (30) days that the documents have been destroyed
8 11. The terms of this Order do not preclude, limit, restrict, or otherwise apply
9 to the use of documents at trial.
10 12. Nothing herein shall be deemed to waive any applicable privilege or work
11 product protection, or to affect the ability of a party to seek relief for an inadvertent
12
disclosure of material protected by privilege or work product protection.
13
13. Any witness or other person, firm or entity from which discovery is sought
14
may be informed of and may obtain the protection of this Order by written advice to the
15
parties' respective counsel or by oral advice at the time of any deposition or similar
16
17 .
18 cared this _KJday of January, 2019.
./ ~
19 . K ~' . Bonds, Esq.
20 Robison, Sharp, Sullivan & Brust Alverson Taylor & Sanders
71 Washington Street 6605 Grand Montecito Pkwy., Ste. 200
21 Reno, NV 89503 Las Vegas, NV 89149
Attomeys for Plaintiffs _
22 Steven E. Guinn, Esq.
9790 Gateway Drive, Ste. 200
23 Reno, NV 89521
Attomeys for Defendants
24 oRDER
25 iris so onoERED.
26 cared ihis 99 day of January, 2019.
27
28
Robisoi\. Slial'p.
Sullivan dc Brust
71 Wssliington Sl.
Reno.NV 0503

(775) 329-315!

 

 

 

Case 3:18-cv-00388~LRl-l-CBC Document 27 Filed 01/02/19 Page 6 of 6

 

 

l CERT|F|CAT|ON AND AGREEMENT TO BE BOUND
2 l, hereby certify my understanding that Confidential
3 lnfonnation is being provided to me pursuant to the terms and restrictions of the
4 Stipulated Protective Order dated _ January, 2019, in THOMAS BAXTER, ELL|E
5 BAXTER and THOMAS BAXTER, JR., as the heirs of NlSA BAXTER; and THOMAS
6 BAXTER, Jr.. as the Personal Representative of the ESTATE OF NlSA BAXTER,
7 Plaintiffs, vs. LAKE MlCl-llGAN D|ST|LL|NG COMPANY, LLC, a foreign Limited Liability
8 Company and DOES l-X, inclusive. Defendants, Civil No. 3:18-cv-00388-LRH-CBC. l
9 have been given a copy of that Order and have read it. l agree to be bound by the
10 Order. l will not reveal the Confidential lnfonnation to anyone, except as allowed by the
ll Order. l will maintain all such Confidential information - including copies, notes, or other
12 transcriptions made therefrom - in a secure manner to prevent unauthorized access to
13 it. No later than thirty (30) days after the conclusion of this action, l will return the
14 Confidential lnfonnation- including copies, notes or other transcriptions made therefrom
15 -to the counsel who provided me with the Conndential lnformation. l hereby consent to
16 the jurisdiction of the United States District Court for the purpose of enforcing the
:; Protective Order.
19 DATED:
20
21
22
23
24
25 EXl-llBlT "A"
26
27
§:bisoo.&$li;rp. 28 ,=.‘~.'~'.','.¢ril.'i"c:‘-i'»"-S§BZ C\'li :'=\’<!:¢!"t:-;~:l:'::¢frzla:' :'cfc-cfjva cities :!c~-'.‘.v.
lliv\n rust
....“"~'
umw-aisi 6

 

 

 

 

 

